NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JAIME EMERSON GARCIA-                    )
CARMONA, DOC #X75300,                    )
                                         )
              Appellant,                 )
                                         )
v.                                       )    Case No. 2D15-4808
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Ita M. Neymotin, Regional Counsel,
Fort Myers, and Stacy L. Sherman,
Office of Criminal Conflict and Civil
Regional Counsel, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

              Affirmed.


MORRIS, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.